 
Execution Copy

 
 
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (this "Agreement") dated as of January 25, 2013, is
entered into by and between The Middleby Corporation, a Delaware corporation
(the "Company"), Middleby Marshall Inc., a Delaware corporation ("MMI"),
(collectively the "Employer"), and Selim A. Bassoul ("Employee").
 
R E C I T A L:
 
The Employer is a party to an employment agreement with Employee dated December
23, 2004, as amended as of December 31, 2008, and as extended by letter
agreement dated February 28, 2012 (the "Prior Agreement").
 
The Employer desires to continue and extend the term of employment of Employee
as President and Chief Executive Officer of the Company and MMI, and to have
Employee serve as the Chairman of the Board of Directors of the Company, and
Employee desires to serve the Employer in such capacities, all on the terms and
conditions hereinafter provided.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, Employee's employment by the Employer, the compensation to be paid
Employee while employed by the Employer, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
agree as follows:
 
1.
 
Employment.  The Employer agrees to employ Employee and Employee agrees to be
employed by the Employer subject to the terms and provisions of the Agreement.
     
2.
 
Term.  The employment of Employee by the Employer under this Agreement as
provided in Section 1 will be for a period commencing on January 25, 2013 (the
"Effective Date") and ending at the end of the calendar day on December 31,
2017, unless sooner terminated as hereinafter provided.
     
3.
 
Duties.  Employee shall serve as President and Chief Executive Officer of the
Company and as President and Chief Executive Officer of MMI, and shall have such
powers and duties consistent with such positions as may be from time to time
prescribed by the Board of Directors of the Company or MMI, as
applicable.  During the term of this Agreement, the Employer agrees to nominate
Employee to serve on the Board of Directors of the Company and to elect Employee
to serve as Chairman if elected to the Board of Directors by the stockholders of
the Company.  For the avoidance of doubt, the failure of Employee to be elected
to the Board of Directors of the Company by its stockholders shall not
constitute a diminution of Employee’s duties under this Agreement for purposes
of Section 5(f) hereof, provided that the failure of the Board of Directors to
satisfy its obligations under this Section 3 shall constitute such a diminution
of Employee’s duties.  Employee shall devote substantially all of his time and
effort as reasonably may be required for him to perform the duties and
responsibilities to be performed by him under the terms of this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 


 
4.
 
Compensation.
             
(a)
 
Base Salary.  Employee shall be entitled to receive an annual base salary of One
Million Dollars, subject to any increase but not decrease during the term of the
Agreement.
             
(b)
 
Incentive Compensation.  Employee shall be eligible to participate in the Value
Creation Incentive Plan previously adopted by the Company, subject to all terms
and conditions thereof, including, without limitation the annual award limits
set forth therein.
             
(c)
 
Expense Reimbursement.  Employer shall reimburse Employee for those reasonable
legal and consulting expenses incurred by him for personal financial, tax and
estate planning purposes, provided that the reimbursement of the legal
fees  incurred by Employee in connection with his review of this Agreement shall
not exceed $15,000.
             
(d)
 
Automobile.  The Employer shall lease Employee an automobile of his choice and
the Employer shall pay all applicable taxes, insurance, fees and expenses
associated therewith.  Employee shall be entitled to a new leased automobile
every two (2) years.
             
(e)
 
Employee Benefits.  Employee shall be provided with the employee benefits
maintained by the Employer for the benefit of similarly situated employees of
the Employer, as in effect from time to time.
         
5.
 
Termination.
         
(a)
 
Employee's employment hereunder may be terminated by the Employer or by Employee
at any time, or by the death of Employee.  Such termination shall automatically
terminate all of the Employer's obligations not theretofore accrued under this
Agreement other than as specifically set forth in this Agreement or in any
employee benefit plan, program or arrangement in which Employee
participates.  If the Employer terminates Employee's employment under this
Agreement (as hereafter amended or extended) without "Cause," as defined below,
or if employment is terminated due to Employee's death or disability, incentive
compensation under the Value Creation Incentive Plan for any year shall be
deemed to have accrued as of the date of termination if and to the extent that
incentive compensation under the Value Creation Incentive Plan would have been
payable to Employee if he had been employed on the last day of such fiscal year
and shall be (i) pro rated based on the number of days that Employee was
employed during the fiscal year and (ii) payable in the following fiscal year,
on the earlier of March 15 or at the same time as incentive compensation under
the Value Creation Incentive Plan for such year is paid to those employees who
are still employed by the Employer.
             
(b)
 
Notwithstanding anything to the contrary contained in this Agreement, in the
event that (i) the Employer terminates Employee's employment under this

 





 
2

--------------------------------------------------------------------------------

 


 
Agreement (as hereafter amended or extended) without "Cause," as defined below,
(for this purpose, not including termination due to Employee's death or
disability) or (ii) Employee terminates his employment under the circumstances
set forth in Section 5(f), by providing written notice of such termination to
the Employer, Employee shall be entitled to a lump sum amount equal to three (3)
times the sum of (A) Employee's annual base salary as in effect immediately
prior to the date of the termination and (B) the greater of (x) the amount of
Employee's incentive compensation under the Value Creation Incentive Plan with
respect to the full calendar year immediately prior to the date of the
termination and (y) the average of Employee's incentive compensation under the
Value Creation Incentive Plan (or, if applicable, the Management Incentive
Compensation Plan previously in effect) for each of the three calendar years
immediately prior to the date of the termination, payable in one lump sum within
thirty (30) days of the date of termination; provided that the gross amount
payable pursuant to this Section 5(b) shall not exceed Thirteen Million Five
Hundred Thousand Dollars ($13,500,000).
 

 
(c)
 
Notwithstanding anything to the contrary contained in this Agreement, in the
event that Employee's employment with the Employer terminates for any reason or
no reason, then, in any such event Employee shall be entitled to continued
worldwide participation by Employee and any dependents who were participating
immediately prior to Employee's termination of employment, in all health and
medical plans and programs which the Employer maintains, from time to time, for
its senior executives and their dependents, under the same terms and conditions,
including Employee's payment of any required employee contributions therefor, as
may generally apply (including any limitation or termination of coverage of
non-spouse dependents after a stated age), until the later of the death of
Employee or Employee's surviving spouse to whom he was married at the time of
termination of employment, provided that such participation in the Employer
plans and programs is permitted under the provisions of such Employer plans and
programs, and provided, further, that at such time as Employee, or any covered
dependent of Employee, becomes eligible for health or medical benefits under
Title XVIII of the Social Security Act (Medicare) or any governmental program in
replacement thereof, such health or medical benefits shall automatically become
the primary coverage for such person(s) and the coverage provided hereunder
shall be secondary to such other coverage, to the maximum extent permitted under
applicable law.  If, while eligible for benefits under this Subsection 5(c),
Employee becomes employed by any person and becomes eligible for health and
medical benefits under such employer's health plan, the Employer shall be
relieved, during the period of such employment and to the extent of the benefits
for which Employee and his dependents are eligible under such employer's plan,
of the obligation to provide the health and medical benefits described in this
Subsection 5(c).  In the event that participation in any such Employer plan or
program is barred or otherwise not permitted, the Employer shall provide
substantially similar health and medical benefits to Employee and any eligible
dependents, in which case the Employer may self-fund such benefits or may
purchase individual policies or plans to provide such benefits, in its sole
discretion.  Notwithstanding anything to the contrary contained herein, in the



 
3

--------------------------------------------------------------------------------

 


 

     
event that the provision of the coverage provided under this Section 5(c) would
result in adverse tax consequences to the Company or Employee pursuant to
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”),
Section 4980D of the Code or other applicable law, the parties agree to
cooperate such that the coverage provided by this Section 5(c) or other
arrangement agreed between the parties intended to provide the substantially the
same economic benefits may be provided without such adverse tax consequences.
         
(d)
 
For purposes of this Agreement, the term "Cause" shall mean termination of
Employee’s employment due to his willful misconduct in respect of his
obligations to the Company occurring during the course of his employment,
including violations of the Company's code of conduct or code of ethics, which
in either case results in or would reasonably be expected to result in material
damage to the property, business or reputation of the Company or its affiliates;
provided, however, that in no event shall unsatisfactory job performance alone
be deemed to be Cause; and provided, further, that, to the extent curable,
Employee shall have 30 calendar days after receiving written notice from the
Company in which to cure any of the actions or inactions that would otherwise
result in Cause. 
         
(e)
 
For purposes of this Agreement, a "Change in Control" shall occur on the date on
which:
             
(i)
 
Any Person (as defined below) becomes the beneficial owner directly or
indirectly (within the meaning of Rule 13d-3 under the Exchange Act) of more
than 35% of the Company's then outstanding voting securities (measured on the
basis of voting power), not including in the securities beneficially owned by
such Person any securities ac­quired directly from the Company;
                 
(ii)
 
There is consummated a merger or consolidation, other than (i) a merger or
consolidation immediately following which the voting securities of the Company
outstanding immediately prior thereto continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, at least 50% of the combined voting power of the voting securities of
the Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person acquires more than 35% of the combined voting power of the Company's
then outstanding securities;
                 
(iii)
 
individuals who, as of the Effective Date, constituted the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for

 


 
 
4

--------------------------------------------------------------------------------

 


 

         
election by the Company's stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding for this purpose any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or
                 
(iv)
 
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.
                 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.  "Person"
shall have the meaning given in Section 3(a)(9) of the Exchange Act, as modified
and used in Sections 13(d) and 14(d) thereof; however, a Person shall not
include (w) the Company or any of its subsidiaries, (x) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (y) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (z) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.
         
(f)
 
If the duties assigned by the Employer to Employee are materially diminished, or
become inconsistent with those assigned to a Chief Executive Officer and
President of a similarly situated publicly traded company, or if Employee's
title of Chief Executive Officer and President is changed and such change in
duties or title is not cured by the Employer within ten (10) days following
receipt by the Board of written notice from Employee, such change in duties or
title shall be deemed a termination by the Employer of Employee's employment
without Cause, pursuant to the terms of this Agreement, and Employee shall be
entitled to resign his employment hereunder and to thereafter receive all
rights, benefits and payments set forth in Sections 5(a), (b) and (c).
         
(g)
 
Notwithstanding anything to the contrary contained herein (or any other
agreement entered into by and between the Employer and Employee or any incentive
arrangement or plan offered by the Company), in the event that any amount or
benefit paid or distributed to Employee pursuant to this Agreement, taken
together with any amounts or benefits otherwise paid to Employee by the

 
 
 
5

--------------------------------------------------------------------------------

 


 

       
Employer (collectively, the “Covered Payments”), would constitute an “excess
parachute payment” as defined in Section 280G of the Code, and would thereby
subject Employee to an excise tax under Section 4999 of the Code (an “Excise
Tax”), the provisions of this Section 5(g) shall apply.  If the aggregate
present value (as determined for purposes of Section 280G of the Code) of the
Covered Payments exceeds the amount which can be paid to Employee without
Employee incurring an Excise Tax, then, solely to the extent that Employee would
be better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without Employee becoming subject to the Excise Tax, as
determined by Employee in his sole discretion, the amounts payable to Employee
under this Agreement (or any other agreement by and between the Employee and
Employee or pursuant to any incentive arrangement or plan offered by the
Company) shall be reduced (but not below zero) to the maximum amount which may
be paid hereunder without Employee becoming subject to the Excise Tax (such
reduced payments to be referred to as the “Payment Cap”).  In the event Employee
receives reduced payments and benefits as a result of application of this
Section 5(g), Employee shall have the right to designate which of the payments
and benefits otherwise set forth herein (or any other agreement between the
Company and Employee or any incentive arrangement or plan offered by the
Company) shall be received in connection with the application of the Payment
Cap, subject to the following sentence.  Reduction shall first be made from
payments and benefits which are determined not to be nonqualified deferred
compensation for purposes of Section 409A of the Code, and then shall be made
(to the extent necessary) out of payments and benefits which are subject to
Section 409A of the Code and which are due at the latest future date.
         
6.
 
Retirement.  Employee shall be eligible to participate in the tax-qualified
retirement plans maintained from time to time by Employer for the benefit of its
employees, including executives and key management employees (the "Qualified
Plans").  In addition, subject to the provisions hereof, Employer shall provide
Employee with a supplemental retirement benefit as described below.  Exhibit A
hereto illustrates the monthly supplemental retirement benefit that would become
payable to Employee in accordance with the provisions of Sections 6(a), (b) and
(c) below based on the retirement of Employee on or after the attainment of age
55.
         
(a)
 
Retirement Benefits.  Upon Employee's retirement on or after the date on which
he attains the age of 55 (the "Early Retirement Date"), but in no event prior
thereto, Employee shall be fully vested in a monthly retirement benefit (the
“Age 55 Retirement Benefit”) equal to one-twelfth of 50% of Employee's then
current base salary (the “Retirement Salary”), payable for the remainder of his
life.  Upon Employee's retirement on or after the date on which he attains the
age of 60 (the "Normal Retirement Date"), Employee shall be fully vested in a
monthly retirement benefit equal to one-twelfth of 62.5% of the Retirement
Salary, in lieu of the Age 55 Retirement Benefit, payable for the remainder of
his life.  Such benefit shall hereinafter be referred to as the "Age 60
Retirement Benefit".  Upon Employee's retirement on or after  the date on which
he attains the age of 65 (the "Deferred Retirement Date"), Employee shall be
fully vested in a monthly

 
 
 
6

--------------------------------------------------------------------------------

 


 
 

     
retirement benefit equal to one-twelfth of 75% of the Retirement Salary, in lieu
of the Age 60 Retirement Benefit, payable for the remainder of his life.  Such
benefit shall hereinafter be referred to as the "Age 65 Retirement Benefit".
         
(b)
 
Retirement After the Early Retirement Date But Prior to the Normal Retirement
Date.  Notwithstanding the foregoing, in the event that Employee retires from
employment after the Early Retirement Date but prior to the Normal Retirement
Date, in addition to the Age 55 Retirement Benefit, Employee shall become vested
in an additional amount equal to the difference between the Age 55 Retirement
Benefit and the Age 60 Retirement Benefit multiplied by a fraction, the
denominator of which is the number of full months between the date on which
Employee would attain the age of 55 and the date on which Employee would attain
the age of 60, and the numerator of which is the number of full months worked by
Employee on and after the date Employee attains age 55 through the date of
termination.
         
(c)
 
Retirement After the Normal Retirement Date But Prior to the Deferred Retirement
Date.  Notwithstanding the foregoing, in the event that Employee retires from
employment after the Normal Retirement Date but prior to the Deferred Retirement
Date, in addition to the Age 60 Retirement Benefit, Employee shall become vested
in an additional amount equal to the difference between the Age 60 Retirement
Benefit and the Age 65 Retirement Benefit multiplied by a fraction, the
denominator of which is the number of full months between the date on which
Employee would attain the age of 60 and the date on which Employee would attain
the age of 65, and the numerator of which is the number of full months worked by
Employee on and after the date Employee attains age 60 through the date of
termination.
         
(d)
 
Time of Payment of Retirement Benefit.  Upon Employee's retirement on or after
the Early Retirement Date, subject to the provisions of Section 6(g), Employer
shall commence payment of the monthly supplemental retirement benefit, as
applicable, as of the end of the month in which such retirement occurs, and
shall make each monthly payment at the end of each month thereafter.  For
purposes of this Section 6, the term "retirement" shall mean Employee's
separation from service for any reason or no reason (other than due to death) on
or after Early Retirement Date (i.e., the date on which Employee attains age
55).  For the avoidance of doubt, for purposes of this Section 6(d), the end of
the month shall mean the last business day of the month.
         
(e)
 
Payment of Retirement Benefit Upon Employee’s Death.  In the event of Employee's
death, either prior to or after the commencement of payments pursuant to this
Section 6 (but prior to Employee attaining the age of 75 years), the applicable
supplemental retirement benefits shall be paid (or shall continue to be paid, if
already in pay status) to such beneficiary as Employee shall designate in
writing (or in the absence of such designation, to his estate) in a lump sum
cash payment equal to the present value of Employee's supplemental retirement
benefit determined under subparagraphs (a), (b) or (c) above, as applicable, as
reasonably
       

 
 
 
7

--------------------------------------------------------------------------------

 


 
 

       
determined by the Employer and assuming that Employee had lived until attaining
the age of 75 years, payable on the first day of the first month following the
date of Employee's death.
             
(f)
 
Title to and beneficial ownership of any assets, whether cash or investments
which Employer may set aside or earmark to meet its obligations hereunder, shall
at all times remain with Employer and neither Employee nor any beneficiary shall
under any circumstances acquire any property interest in any specific assets of
Employer.  Nothing contained in this Agreement shall create or be construed to
create a trust of any kind, or a fiduciary relationship between Employer and
Employee or any other person.  To the extent that Employee is entitled to
receive payments from Employer hereunder, such right shall be no greater than
that of an unsecured general creditor of Employer.
             
(g)
 
This Section 6 is intended to comply with the provisions of Section 409A of the
Code and shall be construed in accordance therewith.  Notwithstanding anything
to the contrary contained herein, if Employee is a Specified Employee (as
defined in Section 409A of the Code) at the time he would otherwise be entitled
to receive any payment hereunder, no distributions shall be made hereunder until
the earliest date permitted by Section 409A(a)(2) of the Code.
         
7.
 
Payments/Withholding.  Payment of all compensation and benefits to Employee
hereunder shall be made in accordance with the relevant policies of the Employer
in effect from time to time and shall be subject to all applicable employment
and withholding taxes.
     
8.
 
Successors.  This Agreement shall be binding upon, and inure to the benefit of
and be enforceable by, the Employer and its successors and assigns.  This
Agreement shall inure to the benefit of Employee's heirs, legatees, legal
representatives and assigns, but neither this Agreement nor any right or
interest hereunder shall be assignable by Employee without the Employer's prior
written consent.
     
9.
 
Notices.  All notices, requests, demands and other communications made or given
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given (a) if delivered, at the time delivered or (b) if mailed,
at the time mailed at any general or branch United States Post Office enclosed
in a certified post-paid envelope addressed to the address of the respective
parties as follows:

 

 
To the Company:  
1400 Toastmaster Drive
   
Elgin, Illinois 60120
   
Attention:  Chief Financial Officer
       
To MMI:
1400 Toastmaster Drive
   
Elgin, Illinois 60120
   
Attention:  Chief Financial Officer





 
8

--------------------------------------------------------------------------------

 





   
With a copy to (which shall not constitute notice to the Employer):
         
Skadden, Arps, Slate, Meagher & Flom LLP
   
155 N. Wacker Drive
   
Chicago, IL 60606
   
Attn:  Shilpi Gupta, Esq.
       
To Employee:  
Selim A. Bassoul
   
6 Hubbell Court
   
Barrington, Illinois 60010
         
With a copy to (which shall not constitute notice to Employee):
         
Matthew E. Johnson
   
Sidley Austin LLP
   
One South Dearborn
   
Chicago, IL 60603

 
 

   
or to such other address as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above, provided that notices of changes of address shall only be effective upon
receipt.
     
10.
 
Modifications and Waivers.  This Agreement may be modified or amended only by a
written instrument executed by the Employer and Employee.  No term or condition
of this Agreement shall be deemed to have been waived nor shall there be any
estoppel to enforce any provision of this Agreement except by written instrument
of the party charged with such waiver or estoppel.   The Employer’s obligations
under Sections 5 and 6 of this Agreement, to the extent applicable, shall
continue following the termination of Employee’s employment or the expiration of
the term of this Agreement.
     
11.
 
Entire Agreement.  This Agreement supersedes all prior agreements between the
parties hereto relating to the subject matter hereof, including but not limited
to the Prior Agreement, which is terminated hereby, and constitutes the entire
agreement of the parties hereto relating to the subject matter hereof.
     
12.
 
Law Governing.  The validity, interpretation, construction, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Illinois without regard to principles of conflicts of laws.
     
13.
 
Invalidity.  The invalidity or unenforceability of any term or terms of this
agreement shall not invalidate, make unenforceable or otherwise affect any other
term of this Agreement which shall remain in full force and effect.
     
14.
 
Headings.  The headings contained herein are for reference only and shall not
affect the meaning or interpretation of this Agreement.
     
15.
 
Joint and Several.  The liability hereunder of the Company and MMI shall be
joint and several.

 

 
 
9

--------------------------------------------------------------------------------

 


 
 
16.
 
Other Agreements.  The Employer agrees to modify any and all agreements, plans
and contracts as may be necessary to effectuate the terms of this Agreement;
provided, however, that to the extent shareholder approval is required by
applicable law or regulation to effectuate any such modification, such
modification shall be subject to shareholder approval.
     
17.
 
Section 409A.  It is intended that the payments and benefits under this
Agreement comply with, or as applicable, constitute a short-term deferral or
otherwise be exempt from, the provisions of Section 409A of the Code and the
regulations and other guidance issued thereunder ("Section 409A").  The Employer
shall administer and interpret this Agreement in a manner so that such payments
and benefits comply with, or are otherwise exempt from, the provisions of
Section 409A.  Any provision that would cause this Agreement to fail to satisfy
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section
409A).  Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Employee shall not be considered to have terminated employment
with the Employer for purposes of this Agreement and no payments shall be due to
Employee under this Agreement providing for payment of amounts on termination of
employment unless Employee would be considered to have incurred a "separation
from service" from the Employer within the meaning of Section 409A.  To the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Employee's termination of employment shall instead
be paid on the first business day after the date that is six months following
Employee's termination of employment (or upon death, if earlier).  In addition,
for purposes of this Agreement, each amount to be paid or benefit to be provided
to Employee pursuant to this Agreement which constitutes deferred compensation
subject to Section 409A shall be construed as a separate identified payment for
purposes of Section 409A.
         
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of Employee's taxable year following the taxable year in
which the expense occurred.  Any tax gross-up payment as provided herein shall
be made in any event no later than the end of the calendar year immediately
following the calendar year in which Employee remits the related taxes, and any
reimbursement of expenses incurred due to a tax audit or litigation shall be
made no later than the end of the calendar year immediately following the
calendar year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority, or, if no taxes are to be remitted, the
end of the calendar year following the calendar year in which the audit or
litigation is completed.

 
 
 
10

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first set forth above.
 

     
EMPLOYEE
 
THE MIDDLEBY CORPORATION
           
/s/ Selim A. Bassoul
 
By
 
/s/ John R. Miller III
Selim A. Bassoul
     
John R. Miller III
Chairman, The Middleby Corporation Compensation Committee
               
MIDDLEBY MARSHALL INC.
               
By
 
/s/ John R. Miller III
       
John R. Miller III
Chairman, The Middleby Corporation Compensation Committee

 


 


 
11

--------------------------------------------------------------------------------

 




 
EXHIBIT A
 
Illustration of Supplemental Retirement Benefit By Month
 
Based on Retirement on or After Age 55
 
Retirement Date (1)
 
Age on
February 3 (2)
 
Payout Per Month
as Percentage
of Retirement Salary
 
Aggregate Annual
Payout as Percentage
of Retirement Salary
February 3, 2012
 
55
 
4.167%
 
50.000%
February-12
     
4.167%
 
50.000%
March-12
     
4.184%
 
50.212%
April-12
     
4.202%
 
50.424%
May-12
     
4.220%
 
50.636%
June-12
     
4.237%
 
50.847%
July-12
     
4.255%
 
51.059%
August-12
     
4.273%
 
51.271%
September-12
     
4.290%
 
51.483%
October-12
     
4.308%
 
51.695%
November-12
     
4.326%
 
51.907%
December-12
     
4.343%
 
52.119%
January-13
     
4.361%
 
52.331%
February-13
 
56
 
4.379%
 
52.542%
March-13
     
4.396%
 
52.754%
April-13
     
4.414%
 
52.966%
May-13
     
4.431%
 
53.178%
June-13
     
4.449%
 
53.390%
July-13
     
4.467%
 
53.602%
August-13
     
4.484%
 
53.814%
September-13
     
4.502%
 
54.025%
October-13
     
4.520%
 
54.237%
November-13
     
4.537%
 
54.449%
December-13
     
4.555%
 
54.661%
January-14
     
4.573%
 
54.873%
February-14
 
57
 
4.590%
 
55.085%
March-14
     
4.608%
 
55.297%
April-14
     
4.626%
 
55.508%
May-14
     
4.643%
 
55.720%





 
A-1

--------------------------------------------------------------------------------

 




June-14
     
4.661%
 
55.932%
July-14
     
4.679%
 
56.144%
August-14
     
4.696%
 
56.356%
September-14
     
4.714%
 
56.568%
October-14
     
4.732%
 
56.780%
November-14
     
4.749%
 
56.992%
December-14
     
4.767%
 
57.203%
January-15
     
4.785%
 
57.415%
February-15
 
58
 
4.802%
 
57.627%
March-15
     
4.820%
 
57.839%
April-15
     
4.838%
 
58.051%
May-15
     
4.855%
 
58.263%
June-15
     
4.873%
 
58.475%
July-15
     
4.891%
 
58.686%
August-15
     
4.908%
 
58.898%
September-15
     
4.926%
 
59.110%
October-15
     
4.944%
 
59.322%
November-15
     
4.961%
 
59.534%
December-15
     
4.979%
 
59.746%
January-16
     
4.996%
 
59.958%
February-16
 
59
 
5.014%
 
60.169%
March-16
     
5.032%
 
60.381%
April-16
     
5.049%
 
60.593%
May-16
     
5.067%
 
60.805%
June-16
     
5.085%
 
61.017%
July-16
     
5.102%
 
61.229%
August-16
     
5.120%
 
61.441%
September-16
     
5.138%
 
61.653%
October-16
     
5.155%
 
61.864%
November-16
     
5.173%
 
62.076%
December-16
     
5.191%
 
62.288%
January-17
     
5.208%
 
62.500%
February 3, 2017
 
60
 
5.208%
 
62.500%
February-17
     
5.208%
 
62.500%
March-17
     
5.226%
 
62.712%
April-17
     
5.244%
 
62.924%





 
A-2

--------------------------------------------------------------------------------

 




May-17
     
5.261%
 
63.136%
June-17
     
5.279%
 
63.347%
July-17
     
5.297%
 
63.559%
August-17
     
5.314%
 
63.771%
September-17
     
5.332%
 
63.983%
October-17
     
5.350%
 
64.195%
November-17
     
5.367%
 
64.407%
December-17
     
5.385%
 
64.619%
January-18
     
5.403%
 
64.831%
February-18
 
61
 
5.420%
 
65.042%
March-18
     
5.438%
 
65.254%
April-18
     
5.456%
 
65.466%
May-18
     
5.473%
 
65.678%
June-18
     
5.491%
 
65.890%
July-18
     
5.508%
 
66.102%
August-18
     
5.526%
 
66.314%
September-18
     
5.544%
 
66.525%
October-18
     
5.561%
 
66.737%
November-18
     
5.579%
 
66.949%
December-18
     
5.597%
 
67.161%
January-19
     
5.614%
 
67.373%
February-19
 
62
 
5.632%
 
67.585%
March-19
     
5.650%
 
67.797%
April-19
     
5.667%
 
68.008%
May-19
     
5.685%
 
68.220%
June-19
     
5.703%
 
68.432%
July-19
     
5.720%
 
68.644%
August-19
     
5.738%
 
68.856%
September-19
     
5.756%
 
69.068%
October-19
     
5.773%
 
69.280%
November-19
     
5.791%
 
69.492%
December-19
     
5.809%
 
69.703%
January-20
     
5.826%
 
69.915%
February-20
 
63
 
5.844%
 
70.127%
March-20
     
5.862%
 
70.339%
April-20
     
5.879%
 
70.551%





 
A-3

--------------------------------------------------------------------------------

 




May-20
     
5.897%
 
70.763%
June-20
     
5.915%
 
70.975%
July-20
     
5.932%
 
71.186%
August-20
     
5.950%
 
71.398%
September-20
     
5.968%
 
71.610%
October-20
     
5.985%
 
71.822%
November-20
     
6.003%
 
72.034%
December-20
     
6.020%
 
72.246%
January-21
     
6.038%
 
72.458%
February-21
 
64
 
6.056%
 
72.669%
March-21
     
6.073%
 
72.881%
April-21
     
6.091%
 
73.093%
May-21
     
6.109%
 
73.305%
June-21
     
6.126%
 
73.517%
July-21
     
6.144%
 
73.729%
August-21
     
6.162%
 
73.941%
September-21
     
6.179%
 
74.153%
October-21
     
6.197%
 
74.364%
November-21
     
6.215%
 
74.576%
December-21
     
6.232%
 
74.788%
January-22
     
6.250%
 
75.000%
February 3, 2021
 
65
 
6.250%
 
75.000%



(1)
 
Assumes retirement on the last day of the month.
(2)
 
Assumes 2/3/1957 date of birth





A-4

